Citation Nr: 9901937	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-37 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased (compensable) rating for a 
left shoulder disability.

3. Entitlement to an increased (compensable) rating for a low 
back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from November 1990 to 
April 1996.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an August 1996 rating decision, in 
which the RO service connected the veteran for a low back 
disability, evaluated as noncompensable, effective from April 
1996.  An NOD was filed in September 1996, and an SOC was 
issued in February 1997.  A substantive appeal was issued in 
May 1997.  The veteran did not request a personal hearing.  

The Board notes that the veterans increased rating claims 
for right and left shoulder disabilities will be discussed in 
the Remand section of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained by the RO.

2.  On VA examination in August 1996, the veterans low back 
demonstrated forward flexion up to 90 degrees, back extension 
to 30 degrees, left and right lateral extension of 45 
degrees, and right and left rotation of 90 degrees, with no 
pain on motion.

3.  The veterans low back disability is productive of no 
more than slight subjective symptoms. 

CONCLUSION OF LAW

The criteria for an evaluation in excess of zero percent for 
a low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veterans service medical records reflects 
complaints for low back pain beginning in February 1995 after 
lifting a heavy object.  The veteran was diagnosed with a 
lumbar sprain, and placed on medical profile.  Medical 
records document subsequent treatment for low back pain in 
March, October, and November 1995.  A diagnostic assessment 
in November 1995 noted chronic lumbar back pain.  During this 
period, the veteran also underwent physical therapy which 
included treatment with a TENS (transcutaneous electrical 
nerve stimulation) device.  In addition, a physical 
examination of the veteran in June 1995, noted as ETS  
Admin. Separation, in the Report of Medical History, box 
#25, reported, Lumbar sprain 1994, secondary to football 
injury and lifting, treated with Motrin[,] has pain with 
activity, NCNS.

Following his release from active service, the veteran filed 
a claim of entitlement to service connection for various 
disabilities, which included a low back disorder, in May 
1996.  In June 1996, he was medically examined for VA 
purposes.  On the examination report, it was noted, 
redictation, original dictation lost.  The veteran 
reported that he had first begun to experience intermittent 
low back pain in 1991, and received treatment beginning in 
1995.  On examination, there was no evidence of any muscle 
wasting or tenderness in the back region.  Range of motion 
testing revealed forward flexion up to 90 degrees, back 
extension to 30 degrees, left and right lateral flexion of 45 
degrees, right and left rotation of 90 degrees.  Straight-leg 
raising was 90 degrees on the right and left side.  Deep 
tendon reflexes were normal.  There was no evidence of 
weakness or neurological deficit in the lower extremity.  An 
X-ray study of the spine was normal, with no evidence of any 
pathology.  The examiners diagnosis was, status-post 
sprain of the back while in service which has resolved 
completely.  

In an August 1996 rating action, the RO service connected the 
veteran for chronic low back pain, evaluated as 
noncompensable, effective from April 1996.  

In October 1996, a subsequent VA examination report, dated in 
August 1996, and relating to the veterans June 1996 
examination, was received by the RO.  It noted, This is a 
redictation as apparently the previous dictation has got 
lost.  The additional VA examination report revealed that 
the veteran had hurt his back in service while doing heavy 
work and exercises, but had indicated that he did not report 
this, nor was any treatment given for his back while he was 
in service.  On examination, the veteran appeared to walk 
pain-free with no evidence of any clinical pathology.  There 
were no postural abnormalities or fixed deformities.  
Musculation of the back was satisfactory.  Forward flexion 
was up to 90 degrees and back extension was 30 degrees.  Left 
and right lateral flexion was reported as 45 degrees, with 
right and left rotation of 90 degrees.  There was no evidence 
of pain on motion.  Straight-leg raising was 90 degrees on 
both sides, and there was no evidence of any scarring or any 
deformity of the back at all.  An X-ray study of the 
lumbosacral spine was reported as not revealing any pathology 
of the bones.  The examiners diagnosis was, status-post 
lumbosacral sprain with no evidence of clinical pathology at 
this time.  

II.  Analysis

The veteran essentially contends that his service-connected 
low back disability is more severe than currently evaluated, 
and therefore warrants an increased rating.  He has therefore 
submitted a well-grounded claim with the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellants assertion that his service-connected low back 
disability is more severe then previously evaluated.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veterans 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).

The Board also notes that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 (1998).  Also, 
the ROs granting of a higher rating, which is less that the 
maximum rating available, does not abrogate the pending 
appeal in an increased rating case.  AB v. Brown, 6 Vet.App. 
35 (1993) and Shipwash v. Brown, 8 Vet.App. 218, 224 (1995). 

The RO has assigned a noncompensable evaluation for a low 
back disability, in accordance with the criteria set forth in 
the VA Schedule for Rating Disabilities.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under DC 5295, Lumbosacral strain, 
a 10 percent evaluation is assigned for characteristic pain 
on motion.  A 20 percent evaluation is assigned for 
lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted if 
the lumbosacral strain is severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  That is the highest 
rating under this diagnostic code.

Several alternative diagnostic codes are also available for 
assessing lumbosacral disabilities.  Under the provisions of 
DC 5289, Spine, ankylosis of, lumbar, a 40 percent 
evaluation is warranted for favorable ankylosis, and a 50 
percent evaluation is warrant for unfavorable ankylosis.  
That is the highest rating under this diagnostic code.  Under 
DC 5292, Spine, limitation of motion of, lumbar, a 10 
percent evaluation is assigned for slight limitation of 
motion, a 20 percent evaluation is warranted for moderate 
limitation of motion, and a 40 percent evaluation is 
warranted for severe limitation of motion.  That is the 
highest rating under this diagnostic code.  Under DC 5293, 
Intervertebral disc syndrome, a 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent evaluation is warranted 
for severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.

Under DC 5295, as noted above, an evaluation of 10 percent is 
warranted if there is shown characteristic pain on motion.  A 
review of the evidence reflects that both examination report 
dictations associated with the June 1996 examination revealed 
range of motion testing of forward flexion up to 90 degrees, 
back extension to 30 degrees, left and right lateral flexion 
of 45 degrees, and right and left rotation of 90 degrees.  In 
addition, no pain on motion was demonstrated.  The examiners 
diagnosis included a completely resolved status post sprain 
of the back, and status post lumbosacral sprain with no 
evidence of clinic pathology.  

Therefore, the Board finds, after a review of the evidence, 
that the veteran does not exhibit characteristic pain on 
motion to warrant an increased rating under DC 5295 to 10 
percent.  In view of the fact that the veteran does not meet 
the criteria for 10 percent, the Board logically concludes he 
also does not meet the criteria for an increase to 20 percent 
or 40 percent, since those ratings specify higher levels of 
disabling symptomatology.  

Furthermore, the Board also finds that the veteran does not 
warrant an increased rating under DCs 5289, 5292, or 5293.  
The medical evidence does not reflect ankylosis of the spine, 
limitation of motion, or that the veteran suffers for 
intervertebral disc syndrome.  Therefore, an increased rating 
under these diagnostic codes is not appropriate.  

The Board has also considered whether a higher evaluation is 
in order based on a greater limitation of motion due to pain 
on use, including during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The principal requirement of DeLuca as 
well as associated regulations under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, is that we consider flare-ups, weakness, pain on 
movement, etc., and not simply rate on limitation of motion.  
As the medical evidence reflects, the examiner found a lack 
of pain on motion, and the veteran did not report experiences 
of weakness or flare-ups with respect to his low back 
disability.  As noted above, the higher of two ratings is to 
be assigned only where the overall disability picture more 
nearly approximates the criteria for such a rating.  In view 
of the evidentiary record before us, it is the Boards 
judgment that the noncompensable rating currently assigned 
best reflects the veterans service-connected low back 
disability.

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97.

Although the Court of Veterans Appeals has held that the 
Board lacks jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, see 
Floyd v. Brown, 9 Vet.App. 88 (1996), the Board is still 
obligated to seek out all issues that are reasonably raised 
in the record before us.  We find that the veteran has not 
reasonably raised the issue of an extraschedular rating, nor 
do the facts of this case indicate that the currently 
assigned schedular evaluation is inadequate.  As discussed 
above, there is a higher schedular evaluation available for 
the service-connected low back disability, but the 
manifestations needed for the assignment of such a rating 
have not been demonstrated.  Second, the Board finds no 
evidence of an exceptional disability picture in this case. 
The veteran has not required frequent hospitalization for his 
low back disability, nor is it shown that it markedly 
interferes with employment beyond the degree anticipated by 
the schedular rating.

The Board therefore concludes that the impairment resulting 
from the service-connected disability has been properly 
evaluated as noncompensable.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

ORDER

Entitlement to a compensable rating for a low back disability 
is denied.


REMAND

As noted above, the veteran has submitted well-grounded 
claims for increased ratings within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veterans assertion that his service-connected right and 
left shoulder disabilities are more severe than previously 
evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

Review of the service medical records discloses treatment 
records reflecting chronic complaints of pain by the veteran 
associated with the posterior aspect of his right shoulder, 
with reports that the joint was slipping out of place when 
the shoulder was elevated and internally rotated.  The 
veteran underwent physical therapy and subacromial 
injections, but did not improve.  A clinical evaluation and 
MRI (magnetic resonance imaging) study revealed a posterior 
Bankhart lesion and posterior instability.  The veteran 
underwent subsequent arthroscopic surgery in November 1995 
for an open posterior Bankhart repair and capsular shift.  

With respect to the veterans left shoulder, a treatment 
record, dated in October 1993, noted a complaint of 
persistent left shoulder pain with lifting.  An X-ray study 
reportedly revealed no apparent AC (acromioclavicular) joint 
separation.  There was slight pain with range of motion 
testing, but no swelling, bruising, point tenderness, or 
obvious deformity.  The examiners assessment was resolving 
type I AC joint sprain.  

On VA examination, in June 1996, the veteran complained of 
aches and pains in his right shoulder when his arm hung 
downward, or when he was driving trucks.  He also contended 
that his orthopedic problems were preventing him from 
obtaining a construction job.  The veteran also noted 
intermittent left shoulder pain.  On examination, there was 
no tenderness in the shoulder joint region.  On range of 
motion testing, the right shoulder exhibited abduction up to 
180 degrees and adduction up to 30 degrees.  Flexion was to 
45 degrees and extension to 30 degrees.  Internal rotation 
was to 90 degrees, and external rotation was close to 90 
degrees with slight pain on external rotation at the 
entrance.  Range of motion was noted as full, with complaints 
of slight tightness at [the veterans] range of motion, 
with no evidence of pain or clicking.  An X-ray study was 
reported to have revealed the presence of two staples, thus 
supporting the history of prior surgery.  The examiners 
assessment was, status post surgery for recurrent 
dislocation of the shoulder with good result with hardly any 
limitations.  

In October 1996, as noted previously, a second VA examination 
report, dated in August 1996, relating to the veterans June 
1996 examination, was received by the RO.  On examination of 
the veterans right shoulder, there was mild tenderness in 
the jointline of the shoulder, with manipulation noted as 
satisfactory.  Range of motion testing was reported as 
abduction up to 180 degrees all the way to the top, and 
adduction to 30 degrees.  Flexion to 90 degrees after which 
there was pain, and extension was to 45 degrees.  Internal 
rotation was pain-free close to 90 degrees.  The examiner 
also noted, external rotation was painful up to 90 degrees 
after which [the veteran] complained of pain.  Apprehension 
sign was negative with no evidence of laxity.  Circulation, 
sensation, and motor function of the shoulder region was 
satisfactory.  An X-ray study revealed a single staple in the 
glenoid which confirmed the presence of surgery. 

As for the veterans left shoulder, both reports note 
complaints of intermittent left shoulder pain, but no 
examination was conducted and no clinical findings reported.  

In February 1997, the RO received a service medical profile 
report, dated in September 1995, which noted a diagnosis of 
posterior instability right shoulder.  A Decision Review 
Officer Conference Report, dated in October 1998, noted the 
possibility that an increased rating to 10 percent for the 
left shoulder disability might be warranted.  However, upon 
consultation with the veterans representative, it was 
determined that any such grant would not resolve the issue on 
appeal.

The Board notes that the first redictated examination report, 
dated in June 1996, and the subsequent redictated examination 
report, dated in August 1996, reveal noticeable 
contradictions with regard to the right shoulder.  In the 
first examination report, the examiner noted a lack of 
tenderness on the shoulder joint region, flexion to 45 
degrees and extension to 30 degrees, no pain on range of 
motion, and X-ray evidence of two staples in the veterans 
right shoulder.  In the subsequent examination report, the 
examiner noted mild tenderness in the jointline of the 
shoulder, flexion to 90 degrees and extension to 45 degrees, 
apparent pain when reaching certain range of motion 
thresholds, and X-ray evidence of one staple in the veterans 
right shoulder.  As to the left shoulder, while the veterans 
treatment in service and current complaints of intermittent 
pain were noted, there is no evidence that a clinical 
evaluation was conducted.  

In light of the conflicting findings of the VA examination 
reports, which appear to have been based upon the same 
examination, and the fact that no examination of the 
veterans left shoulder was ever undertaken, the Board 
concludes that the VA examination in June 1996, with respect 
to the veterans right and left shoulders, is inadequate for 
purposes of this appeal.  Therefore, we conclude a remand is 
in order to re-examine the veteran, and to assess any 
functional impairment the veteran might be experiencing from 
his service-connected shoulder disabilities.  

Furthermore, the Board is aware that evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veterans ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  With 
further regard to the regulations applicable to this claim, 
the attention of the RO is directed to the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  There, the Court held that, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, examiners evaluating 
a musculoskeletal disability should attempt to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and that such 
determinations should be expressed, if feasible, in terms of 
the degrees of limitation of motion attributable thereto.  It 
was also held that 38 C.F.R. § 4.14 (avoidance of pyramiding) 
does not forbid consideration of a higher rating based on 
greater limitation of motion due to pain during use or flare-
ups.

Since this case requires a remand for a new examination of 
the veteran as discussed above, the RO should also take this 
opportunity to consider the DeLuca precedent as well in 
rating the veterans service-connected right and left 
shoulder disabilities.
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have recently 
treated the veteran for his right and 
left shoulder disabilities since June 
1996.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.

2.  The veteran should then be scheduled 
for a medical examination to evaluate the 
nature and extent of his right and left 
shoulder disabilities.  Before evaluating 
the veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  The examiners report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the examiner 
should comment on the level of the 
veterans residual pain due to the both 
his right and left shoulder disabilities, 
and the effect such pain has on the 
veterans functional ability.  In order 
to make such determination, the veteran 
should be questioned in detail as to the 
impact his shoulder disabilities have on 
his ability to perform the activities of 
daily living and occupational endeavors.  
Furthermore, the examiner should state 
the etiology of any pain, and whether 
such pain claimed by the veteran is 
supported by adequate pathology, or 
evidenced by visible behavior on motion 
or palpation.  

3.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veterans claims, with particular 
consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
